Motion Granted; Appeal Dismissed and Memorandum
Opinion filed May 10, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01199-CV
____________
 
HALLMARK COUNTY MUTUAL INSURANCE COMPANY, Appellant
 
V.
 
RODOLFO CRUZ AND PATRICIA CRUZ, Appellees
 

 
On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2010-39546
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 15, 2010.  On May 2, 2011, appellant
filed a motion to dismiss the appeal because the case has been settled.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Frost, Jamison, and McCally.